Motion Granted; Appeal Dismissed and Memorandum
Opinion filed May 5, 2011.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-01194-CR
____________
 
THE STATE OF TEXAS, Appellant
 
V.
 
JENNIFER C. FLORIAN, Appellee
 

 
On Appeal from County Court at Law No. 2
Fort Bend County, Texas
Trial Court Cause No. 09-CCR-146221
 

 
MEMORANDUM
OPINION
Appellant, the State of Texas, has filed a written request to
withdraw the notice of appeal with this Court.  See Tex. R. App. P. 42.2.  Because this
Court has not delivered an opinion, we grant appellant=s request.
Accordingly, we order the appeal dismissed.  We direct the
Clerk of the Court to issue the mandate of the Court immediately.
 
PER CURIAM
 
Panel consists of Justices
Anderson, Brown, and Christopher.
Do Not Publish C Tex. R. App. P. 47.2(b)